United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                     February 15, 2007

                                                                Charles R. Fulbruge III
                               No. 06-30455                             Clerk
                             Summary Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

WOODROW HAYES,

                                         Defendant-Appellant.


                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                        No. 5:05-CR-50045-ALL
                         --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Woodrow Hayes appeals the sentence imposed following his

guilty-plea conviction of conspiracy to commit wire fraud, wire

fraud, and forfeiture.       The charges relate to Hayes’s defrauding

a small order of nuns of over three million dollars and 86-year-old

Charles Lunan of approximately $800,000.         Hayes does not challenge

the district court’s calculation of the advisory guideline range

but, for the first time on appeal, he challenges the reasonableness


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
of the district court’s deviation from that range to impose the

statutory maximum sentence of 300 months of imprisonment.     Hayes

asserts that the court failed to account for mitigating factors,

such as his guilty plea and his cooperation in locating and for-

feiting assets.   He also contends that the court failed to consider

whether the sentence imposed would result in a sentencing disparity

with other similarly situated defendants.

     The district court specifically articulated sufficient reasons

for deviating from the guidelines, and those reasons are consistent

with the sentencing factors in 18 U.S.C. § 3553(a).   Hayes has not

shown that the court gave significant weight to an improper factor,

failed to account for a factor that should have received signifi-

cant weight, or clearly erred in balancing the sentencing factors.

See United States v. Smith, 440 F.3d 704, 708 (5th Cir. 2006).

Hayes has not shown error, plain or otherwise, with respect to the

reasonableness of his sentence.    See United States v. Jones, 444
F.3d 430, 433, 441-42 (5th Cir.), cert. denied, 126 S. Ct. 2958

(2006).

     AFFIRMED.